
	
		I
		112th CONGRESS
		2d Session
		H. R. 4882
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on an ion exchange resin
		  comprising a copolymer of styrene crosslinked with ethenylbenzene,
		  aminophosphonic acid, sodium form.
	
	
		1.Ion exchange resin comprising
			 a copolymer of styrene crosslinked with ethenylbenzene, aminophosphonic acid,
			 sodium form
			(a)In
			 generalHeading 9902.02.33 of
			 the Harmonized Tariff Schedule of the United States (relating to an ion
			 exchange resin comprising a copolymer of styrene crosslinked with
			 ethenylbenzene, aminophosphonic acid, sodium form) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
